Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Stephen Liu on 03/16/21.
4.	The application has been amended as follows: 

	Claims 8, 9, 10, 11, 12: CANCELLED

	New claim 13: 
	A pressurized water reactor core melt localization and cooling system, comprising:
		a conical guiding plate installed beneath a bottom of a reactor vessel;
	a cantilever truss installed under the guiding plate and configured to support the guiding plate; and
a cylindrical multilayer core catcher body with a conical closed bottom configured to trap and distribute the core melt; the multilayer core catcher body comprising:
			an internal metal wall;
			an external metal wall;
a non-metal filler material between the internal metal wall and the external metal wall;

bearing ribs having an azimuth pitch, spitch, meeting the condition dext/15<spitch<dext, where dext is an external diameter of the multilayer core catcher body, the load bearing ribs being attached by welding to the external metal wall or to both the internal metal wall and the external metal wall, and configured to transfer the mechanical load of the core melt from the internal metal wall to the external metal wall; and
	a corrosion resistant layer on an outer surface of the external metal wall, the corrosion resistant layer being configured to increase convective heat transfer from the external wall, the corrosion resistant layer having a thickness of 0.1-0.5 mm. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHARON M DAVIS/Primary Examiner, Art Unit 3646